CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference of our report dated May 11, 2010, relating to the financial statements of Master Sistemas Automotivos Ltda. as of December 31, 2008 and for the years ended December 31, 2008 and 2007 (which report expresses an unqualified opinion and includes explanatory paragraph relating to the transition date for the adoption of the new accounting practices introduced by Brazilian Law 11.638/07 and Provisional Act 449/08 as of January 1, 2008) and our report dated May 11, 2010, relating the financial statements of Suspensys Sistemas Automotivos Ltda. as of December 31, 2008 and for the years ended December 31, 2008 and 2007 (which report expresses an unqualified opinion and includes explanatory paragraphs relating to: the differences between accounting practices adopted in Brazil and accounting principles generally accepted in the United States of America; and, the transition date for the adoption of the new accounting practices introduced by Brazilian Law 11.638/07 and Provisional Act 449/08 as of January 1, 2008), appearing in Item 15 ofAmendment No. 2 to the Annual Report on Form 10-K/A of ArvinMeritor, Inc. for the year ended September 27, 2009 in the following Registration Statements: Form Registration No. Purpose S-8 333-164333 2010 Long-Term Incentive Plan S-3 333-163233 Registration of common stock, preferred stock, warrants and guarantees of debt securities S-8 333-141186 2007 Long-Term Incentive Plan S-3 333-143615 Registration of convertible notes, guarantees and common stock S-3 333-134409 Registration of convertible notes, guarantees and common stock S-8 333-107913 ArvinMeritor, Inc. Savings Plan S-8 333-123103 ArvinMeritor, Inc. Hourly Employees Saving Plan S-3 333-58760 Registration of debt securities S-8 333-49610 1997 Long-Term Incentives Plan S-3 333-43118 ArvinMeritor, Inc. 1988 Stock Benefit Plan S-3 333-43116 ArvinMeritor, Inc. 1998 Stock Benefit Plan S-3 333-43112 ArvinMeritor, Inc. Employee Stock Benefit Plan S-8 333-42012 Employee Stock Benefit Plan, 1988 Stock Benefit Plan, and 1998 Employee Stock Benefit Plan /s/ DELOITTE TOUCHE TOHMATSU AUDITORES INDEPENDENTESDELOITTE TOUCHE TOHMATSU AUDITORES INDEPENDENTES Porto Alegre, Brazil
